In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13-1142

LARRY BRYANT,
                                                  Plaintiff-Appellant,

                                  v.


CITY OF CHICAGO, ET AL.,
                                               Defendants-Appellees.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
             No. 12 C 7797 — John J. Tharp, Jr., Judge.


SUBMITTED OCTOBER 17, 2013 — DECIDED FEBRUARY 28, 2014


   Before FLAUM, RIPPLE, and ROVNER, Circuit Judges.
    PER CURIAM. Larry Bryant, an Illinois inmate, appeals both
the dismissal of his untimely civil-rights suit against the City
of Chicago and several of its police officers, as well as the
denial of his motion for post-judgment relief. We vacate the
district court’s order and remand for further proceedings.
   On August 20, 2010, Mr. Bryant was riding his bike on a
Chicago street when he was stopped by two police officers,
searched without a warrant and arrested for possessing a
2                                                   No. 13-1142

controlled substance. He was arraigned on September 23, and
a couple of months later was released after a favorable ruling
on a motion to suppress evidence and to quash the arrest. His
case was dismissed on December 13. He was arrested for a
different crime a few months later and has since remained in
custody.
   On September 18, 2012, Mr. Bryant brought this action
under 42 U.S.C. § 1983 against the City of Chicago, former
Chicago Police Superintendent Jody Weis and two unnamed
police officers (John Doe and Richard Roe), alleging false
arrest, false imprisonment, and malicious prosecution, among
other state law claims. Mr. Bryant also filed a motion to compel
the City of Chicago to disclose the identities of the two un-
named police officers.
     On October 4, the district court screened Mr. Bryant’s
request to proceed in forma pauperis under 28 U.S.C. § 1915A
and promptly raised timeliness concerns. Because his § 1983
claims were subject to the two-year statute of limitations that
Illinois provides for personal injury actions, 735 ILCS 5/13-202,
Mr. Bryant had until August 20, 2012, to file his false-arrest
claim, September 23 to file his false-imprisonment claim and
December 13 to file his malicious-prosecution claim. However,
the precise filing date of the complaint was unclear—Mr.
Bryant had not dated the complaint, and the envelope bore no
date of postmark. The district court ultimately deemed the
complaint filed on September 18, 2012, the earliest date that
Mr. Bryant could have given it to jail officials for mailing.
Based on a September 18 filing date, the court observed that
Mr. Bryant’s malicious prosecution claim was not time-barred,
but it was not actionable in federal court because state law
No. 13-1142                                                   3

already provided a parallel tort remedy. The court found all of
his remaining federal claims apparently time-barred: the court
expressed doubt that Mr. Bryant would be able to identify the
arresting officers by the end of the two-year statute of limita-
tions, and ordered him to show cause within thirty days why
the false arrest and false imprisonment claims should not be
dismissed. It also found his state law claims time-barred
because Illinois has a one-year statute of limitations for state
tort claims against police officers.
    Two weeks later, Mr. Bryant submitted another motion to
proceed in forma pauperis and a show-cause response. He
explained that his claims should not be deemed time-barred
because he was incarcerated (a disability, in his view), did not
have access to a law library, lacked financial resources and had
attempted several times to obtain his arresting officers’ names
(writing letters to the Clerk of the Circuit Court of Cook
County and the Chicago Police Department, filing Freedom of
Information Act requests, and moving to compel the City of
Chicago to disclose the officers’ names). He also explained that
he had difficulty obtaining proper postage and mailing his
complaint; he said that he first tried to mail his complaint on
July 20, 2012.
    On October 24 the court dismissed Mr. Bryant’s false-arrest
claim as time-barred, and directed Mr. Bryant to show cause
why his false-imprisonment claim should not be time-barred
as well. It also directed him to show cause why his claims
should not be dismissed for lack of federal jurisdiction. The
court declined to equitably toll the statute of limitations
because of Mr. Bryant’s incarceration and lack of resources, but
it found that his difficulty obtaining postage did warrant
4                                                     No. 13-1142

equitable tolling for sixty days. The court tolled the deadline
for his false-arrest claim to October 19 and his
false-imprisonment claim to November 22.
   On November 19 Mr. Bryant moved for an extension of
time, but nine days later the court denied the motion as futile
and dismissed the case as time-barred. Allowing Mr. Bryant
additional time to amend the complaint would be futile, the
court explained, because he failed to meet the November 22
deadline to identify the proper defendants.
   Mr. Bryant then moved under Federal Rule of Civil
Procedure 59(e) for reconsideration, arguing that the defen-
dants had intentionally prevented him from obtaining the
names of the two unnamed police officers; he reiterated that he
had tried repeatedly to obtain their names, even filing a motion
back on September 18 to compel disclosure.
    The court denied the Rule 59(e) motion, stating that his
incarceration did not constitute a disability to toll the statute of
limitations, that his “belated attempts” to identify his arresting
officers were not grounds for equitable tolling, and that
identifying the officers as John Doe and Richard Roe was
insufficient. The court did not mention his September 18
motion to compel.
    On appeal, Mr. Bryant challenges only the district court’s
order regarding his false-arrest and false-imprisonment claims.
He first argues that the district court erred by refusing to
equitably toll the statute of limitations when his incarceration
and lack of legal and financial resources prevented him from
timely filing. But Illinois does not toll the statute of limitations
for inmates, Wilson v. Giesen, 956 F.2d 738, 741 (7th Cir. 1992),
No. 13-1142                                                                      5

nor does it consider a lack of resources sufficiently extraordi-
nary to equitably toll the statute of limitations, see Tucker v.
Kingston, 538 F.3d 732, 734–35 (7th Cir. 2008).
    Mr. Bryant’s more substantial arguments are that the
district court abused its discretion by failing to rule upon his
motion to compel the City of Chicago to disclose his arresting
officers’ names, and relatedly that his diligence in seeking that
information should have led the court to equitably toll the
statute of limitations.
    District courts abuse their discretion when they fail to
acknowledge a plaintiff’s timely discovery request that would
produce relevant and necessary information. See, e.g., Deere &
Co. v. Ohio Gear, 462 F.3d 701, 706–07 (7th Cir. 2006) (finding an
abuse of discretion where district court invoked local rule to
grant summary judgment without addressing multiple
discovery requests that would have produced information
previously identified by the court as essential).1
   We agree with Mr. Bryant that the court’s disregard of his
discovery request amounts to an abuse of discretion because

1
  See also Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1267–68 (5th Cir.
1991) (finding an abuse of discretion where district court failed to rule on
plaintiff’s timely and specific requests for relevant discovery that was
necessary to his case); Garrett v. City & Cnty. of S.F., 818 F.2d 1515, 1519 (9th
Cir. 1987) (finding an abuse of discretion where district court failed to
consider plaintiff’s motion for discovery before granting defendant’s
summary judgment motion because the evidence sought in the discovery
request was necessary to satisfy the plaintiff’s burden of persuasion). A
plaintiff must also show that he was prejudiced by the judge’s failure to
consider his discovery request. See Becker v. I.R.S., 34 F.3d 398, 406 (7th Cir.
1994).
6                                                    No. 13-1142

the information he sought was both necessary and relevant,
and he was prejudiced by not being able to obtain it. The
district court dismissed his complaint as time-barred because
he had not named defendants within the two-year limitations
period, but he had moved to compel the City of Chicago to
disclose the officers’ names more than one month before the
statute of limitations expired on his false-arrest claim and more
than two months before the statute of limitations expired on
his false-imprisonment claim. Not knowing their names was
the only reason that Mr. Bryant could not proceed with his
complaint. See Deere & Co., 462 F.3d at 707; Int’l Shortstop, Inc.
v. Rally’s, Inc., 939 F.2d 1257, 1267–68 (5th Cir. 1991). By not
addressing his discovery request, the court abused its discre-
tion because it deprived him of the opportunity to access the
very information that it dismissed his claim for lacking. See
Brown v. Mississippi Valley State Univ., 311 F.3d 328, 334 (5th
Cir. 2002); Garrett v. City & Cnty. of S.F., 818 F.2d 1515, 1519
(9th Cir. 1987).
    Mr. Bryant’s related argument concerns equitable tolling.
“If despite the exercise of reasonable diligence [the plaintiff]
cannot discover his injurer’s (or injurers’) identity within the
statutory period, he can appeal to the doctrine of equitable
tolling to postpone the deadline for suing until he can obtain
the necessary information.” Fid. Nat. Title Ins. Co. of N.Y. v.
Howard Sav. Bank, 436 F.3d 836, 839 (7th Cir. 2006); see also
Griffin v. Willoughby, 867 N.E.2d 1007, 1016 (Ill. App. Ct. 2006);
Donald v. Cook Cnty. Sheriff’s Dep’t, 95 F.3d 548, 562 (7th Cir.
1996). Because we apply Illinois’s statute of limitations, we also
apply Illinois’s equitable tolling principles. See Ray v. Maher,
No. 13-1142                                                         7

662 F.3d 770, 772–73 (7th Cir. 2011); Jenkins v. Vill. of Maywood,
506 F.3d 622, 624 (7th Cir. 2007).
    Illinois case law does not define “reasonably diligent,” but
our cases supply some contours of a definition for a plaintiff in
Mr. Bryant’s circumstances. For instance, when a pro se
incarcerated plaintiff seeks to identify unknown defendants
and has filed a motion that would help him identify those
defendants, and the statute of limitations expires while the
motion is pending, equitable tolling can be appropriate. See
Donald, 95 F.3d at 562 (a court’s delay and denial of a motion
to appoint counsel combined with the plaintiff’s misunder-
standing about whom he needed to sue “helped to ensure that
his ignorance of the identities of the unknown officials would
continue”). Additionally, because an incarcerated pro se
plaintiff is limited in what he can do to obtain missing informa-
tion, he is reasonably diligent if he files a motion that directly
affects his ability to file a claim. See id. at 562; Williams-Guice v.
Bd. of Educ., 45 F.3d 161, 164–65 (7th Cir. 1995) (noting limita-
tions period is suspended while the judge rules on a motion
that will affect the filing of the case).
    The district court should have equitably tolled the statute
of limitations because Mr. Bryant acted with reasonable
diligence to obtain the missing information. As in the cases
applying equitable tolling because plaintiffs awaited a re-
sponse that was necessary for them to proceed with their
claims (i.e., a response to their motions to appoint counsel or
proceed in forma pauperis), Mr. Bryant was unable to proceed
with his case until he received the identifying information he
requested in his motion to compel. This discovery request
would have provided him with the only additional informa-
8                                                     No. 13-1142

tion that he needed to amend his complaint in a timely manner
and to name properly his defendants. Additionally, Mr.
Bryant, as a prisoner proceeding pro se, should have been
given more latitude and assistance in seeking to identify the
officers’ names. See Donald, 95 F.3d at 555 (stating that the court
should take steps to permit the adjudication of pro se claims on
the merits “rather than to order their dismissal on technical
grounds”); Billman v. Indiana Dep’t of Corr., 56 F.3d 785, 790 (7th
Cir. 1995) (when a pro se plaintiff is attempting to identify
defendants, the district court should assist him in investigat-
ing).
  Accordingly, we VACATE the district court’s order and
REMAND for further proceedings consistent with this opinion.
                                VACATED AND REMANDED.